Order entered May 22, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00296-CV

                      CJY INVESTMENTS, L.L.C., ET AL, Appellants

                                                V.

                        UNITED CENTRAL BANK, ET AL, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-04102

                                            ORDER
       The Court has been notified that a petition for bankruptcy has been filed in United States

Bankruptcy Court concerning appellees, Ki Pong Na and Chong S. Na. Pursuant to 11 U.S.C. §

362, further action in this cause is automatically stayed. See TEX. R. APP. P. 8.2.

       Accordingly, for administrative purposes, this cause is ABATED and will be treated as a

closed case. It may be reinstated on prompt motion by any party showing that the stay has been

lifted and specifying what further action, if any, is required from this Court. See TEX. R. APP. P.

8.3.

                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE